Citation Nr: 1146071	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  He passed away on July [redacted], 2010, while this appeal was pending.  The appellant is his surviving spouse.  In October 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Substitution and Stay Motion to substitute the appellant for the Veteran before VA.  

Her claim comes before the Board of Veterans' Appeals on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision issued in November 2009, the Board affirmed the RO's December 2004 rating decision.  The appellant then appealed the Board's decision to the Court.  In December 2010, based on a Joint Motion For Remand (joint motion), the Court issued an Order remanding the appellant's claim to the Board for compliance with the instructions in the joint motion.    

The Veteran testified in support of this claim during a hearing held before a Decision Review Officer at the RO in April 2003.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in June 2005 and a written statement received in July 2005, he requested a hearing before the Board, initially at the RO, subsequently by videoconference.  The RO acknowledged this request and informed the Veteran of the date of the scheduled hearing, but before that date, the Veteran passed away.  The appellant has not since pursued the initial hearing request and, given the Board's disposition of her claim, such a hearing is unnecessary.

The RO has certified for appeal a claim of entitlement to service connection for PTSD.  However, when an appellant, who is a lay person, claims entitlement to service connection for a particular disability, he is claiming entitlement to service connection for the symptoms of that disability regardless of how it is diagnosed.  Hence any claim for service connection for PTSD encompasses a claim for service connection for all currently diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a veteran is not competent to self diagnose an illness and that a liberal reading of any claim requires VA to include all pertinent diagnoses).  Given this fact and because claims of entitlement to service connection for a psychiatric disorder, including neurosis and PTSD, were previously considered and denied, the Board has recharacterized the claim on appeal as is noted on the first page of this decision.  

In decisions issued in March 2004 and November 2009, the Board referred to the RO for appropriate action a raised claim of entitlement to VA benefits for a child with birth defects alleged to be due to Agent Orange exposure.  Sadly and shamefully, in excess of ten years have passed since the claim was first raised (and it has been raised on numerous occasions), but, still, the RO has not acted in response.  The Board thus refers this claim to the RO for the third time and urges the RO to take immediate action with regard to the raised claim.    


FINDINGS OF FACT

1.  In a decision issued in March 2004, the Board denied the Veteran entitlement to service connection for PTSD.  

2.  The Board notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

3.  The evidence received since March 2004 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, including PTSD, and raises a reasonable possibility of substantiating that claim.  

4.  Of record is medical evidence diagnosing PTSD and linking the symptoms thereof to an in-service stressor and credible supporting evidence that the claimed in-service stressor occurred.  

5.  Symptoms of the Veteran's other psychiatric disorders are indistinguishable from those of his PTSD.        


CONCLUSIONS OF LAW

1.  The March 2004 decision, in which the Board denied the Veteran entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004). 

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, including PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A psychiatric disorder, including PTSD, was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide, in part, that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the case.  Id.

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

In this case, VA provided the appellant adequate notice and assistance on her claim, but even assuming otherwise, a Remand would be unnecessary.  Below, the Board reopens and then grants this claim, therefore, its decision to proceed in adjudicating the claim is harmless, not affecting the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

A.  Finality

In rating decisions dated in March 2000, May 2001, August 2001, the RO previously denied the Veteran's claim of entitlement to a psychiatric disorder characterized as PTSD and neurosis.  The Board affirmed these denials in a decision issued in March 2004.  In deciding the claim, the Board considered the Veteran's service and post-service medical records, a report of VA examination, written statements of the Veteran and the appellant, and the Veteran's hearing testimony.  The Board found that the preponderance of the evidence established that the Veteran did not have PTSD.  The Board explained that, although VA treatment records included a diagnosis of PTSD in February, May and July 2001, they also included other psychiatric diagnoses, one of which a VA examiner confirmed during a VA psychiatric examination conducted in January 2003.  The Board found the latter diagnosis - major depression without evidence of PTSD - more probative because it was based on a review of the entire record, including the prior conflicting diagnoses.  

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  In this case, the Board notified the Veteran of the March 2004 decision and of his appellate rights with regard to the decision, but the Veteran did not appeal it.  The March 2004 decision is thus final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2004). 

The Veteran attempted to reopen his claim for service connection for PTSD by written statement received in July 2004.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,6306 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file since the Board's March 2004 decision includes service records and information, VA treatment records, a report of a private physician and written statements of the appellant and her representative.  With the exception of some of the VA treatment records, which were of record prior to 2004, this evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, including PTSD, and raises a reasonable possibility of substantiating that claim. 

More specifically, the VA treatment records and October 2007 psychiatric report from the private physician include additional PTSD diagnoses.  The records and report are both competent and probative, recognizing additional psychiatric diagnoses and discussing the Veteran's psychiatric status in the context of his service experiences.  The absence of this type of evidence - last characterized by the Board as more probative evidence of a PTSD diagnosis - formed the basis of the Board's March 2004 denial of this claim. 

Having determined that new and material evidence has been received, the Board must reopen and decide on its merits the claim of entitlement to service connection for a psychiatric disorder, including PTSD.  

B.  Service Connection 

The appellant contends that the Veteran developed PTSD due to multiple in-service stressors experienced in Cam Rahn Bay, Vietnam from 1969 to 1970, while serving with the 135th Engineering Detachment.  According to written statements the Veteran submitted during the course of this appeal and his hearing testimony, presented in January 2003, these stressors include: (1) being on guard duty, when the enemy fired upon and lit up the entire mountain to the right of him, scaring him back to his bunker (January 1970); (2) being close to an ammunition dump the enemy blew up (February or March 1970); (3) experiencing mortar or rocket attacks near camp at Cam Rahn Bay with 29 or 30 days left of his overseas tour (April 1, 1970 at approximately 12:00am); (4) while the attacks were occurring, being told to come out of the bunker and open the arms room; (5) landing in Ben Hoa to requests for blood due to casualties; (6) standing on the ground at Ben Hoe Army Base when planes dropped Agent Orange 250 yards from the base's perimeter and later having a child with birth defects thought to be due to the Agent Orange; (7) experiencing a shooting fight with another company over racial differences, after which a member of that company got drunk and started firing outside of the Veteran's sleeping quarters; and (8) sitting in front of the barracks, when someone threw a grenade toward the area, hitting near a bulldozer.  

Allegedly, the Veteran suffered from PTSD since he got out of the service, but a physician first diagnosed the condition in 2001.  At that time, the Veteran sought treatment for bad dreams and nightmares of Vietnam, insomnia, a dislike of crowds, an inability to maintain a job due to anger issues, and distress over his son's birth defects.  Since then, he has been on medication for psychiatric complaints.  

In written statements the appellant submitted in January 2003 and November 2011, she confirms that her son has birth defects.  As well, she details how the Veteran began acting differently after returning from Vietnam.  Allegedly, he became scared of thunder, could not tolerate noise, and developed a temper and insomnia.  The appellant pointed out that, during his lifetime, the Veteran worked a number of jobs, all of which ended when he got angry and either quit or was fired.  She also pointed out that, beginning in 1999, the Veteran became paranoid.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2010).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions, including psychoses, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843, 39,852 (Jul. [redacted], 2010); 75 FR 41092 (to be codified as amended at 38 C.F.R. § 3.304(f)).  It applies to claims pending before the Board on or after July 12, 2010.

Post-service medical documents, including a March 2000 written statement of Dr. Babbit, VA treatment records dated since 2001, a report of VA psychiatric examination conducted in January 2003, and a report of psychiatric evaluation conducted in October 2011 by Dr. Cesta, confirm that the Veteran currently has a psychiatric disorder variously diagnosed as anxiety, depression, depressive disorder, anxiety disorder, not otherwise specified, recurrent major depressive disorder, dysthymia and PTSD.  According to Dr. Babbit's statement, the Veteran received treatment for depression and an anxiety disorder beginning in 1998.

These documents satisfy the first element of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f) because they include a diagnosis of PTSD in February 2001, May 2001, July 2001, August 2001, February 2002 (twice), September 2003 and October 2011.  As well, they show that, from 2001 to 2003, the Veteran participated in group therapy due to PTSD.  (Of record is also a report of a VA PTSD examination conducted in January 2003, which rules out a PTSD diagnosis, but that report is not probative, having neglected consideration of certain favorable evidence of record, including the multiple PTSD diagnoses and the Veteran's participation in group PTSD therapy.)

The VA treatment records dated in February 2001 and July 2001 and Dr. Cesta's October 2011 report also satisfy the second element of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f), because they link the Veteran's PTSD to some of his claimed stressors, including the mortar and rocket attacks, infiltration into his camp by the enemy, and his exposure to Agent Orange, which he believed caused his son's birth defects.


Inasmuch as a medical professional has linked the Veteran's PTSD to a claimed in-service stressor, the question becomes whether the record contains credible supporting evidence that the stressor actually occurred. 

The Court has held that, in adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a veteran engaged in combat with the enemy, a veteran's lay testimony regarding the reported stressors will be accepted as sufficient evidence of their actual occurrence, provided the testimony is found to be consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  In determining whether a veteran participated in combat, his oral and written testimony will be weighed together with the other evidence of record. Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 6,258 (2000).  A determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis and absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that the veteran did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.

In this case, the appellant does not contend that the Veteran developed PTSD secondary to actual participation in combat and his service personnel records do not reflect that he engaged in combat.  According to his DD Form 214, he served as an armed unit supply specialist with the 290th Quartermaster Division, including in Vietnam from April 1969 to April 1970, and received awards and recognition for such service, none indicative of combat.  The appellant instead contends that the Veteran was member of a unit that was located in a combat area and, in that capacity, he developed combat-related stressors and a fear of death.  Regardless, the Board need not explore this matter because documentation of record verifies that at least one claimed stressor actually occurred.  

Where a determination is made that a veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony, alone, will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A veteran need not corroborate every detail of an alleged stressor, including his participation in the activity, for verification purposes.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that a veteran who had a military occupational specialty unrelated to combat, but was stationed with a unit that sustained attacks strongly suggests that the veteran was, in fact, exposed to these attacks).

In this case, there is service information of record, including Operational Reports and Daily Staff Journal Or Duty Officer's Logs, confirming that, during the Veteran's tour of duty at Cam Ranh Bay, Vietnam, the individuals who served there experienced enemy attacks.  According to a February 1970 Operational Report, the installation at Cam Rahn Bay frequently experienced significant shellings, sapper attacks and incidents of harassment and terrorism.  Under Pentecost, although the Veteran's military occupational specialty was unrelated to combat when he served at Cam Ranh Bay, the fact that his unit sustained frequent attacks there strongly suggests that the Veteran was exposed to these attacks.  The Board thus finds these service records, which verify the claimed stressors of mortar and rocket attacks and enemy infiltration, sufficient to satisfy the third element of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f).

In October 2007, Dr. Cesta discussed in detail the Veteran's psychiatric status prior to his death.  He reviewed the entire claims file, acknowledged that the Veteran had multiple psychiatric diagnoses, diagnosed PTSD secondary to the Veteran's exposure to the potential death of others and a threat of lethal injury or death to himself, also diagnosed major depressive disorder, and found that the majority of symptoms of the latter disorder were associated with the PTSD.  Based on this opinion, the Board finds that the symptoms of the Veteran's other psychiatric disorders are indistinguishable from those of his PTSD.   

Inasmuch as the claims file includes medical evidence diagnosing PTSD, linking the symptoms thereof to a verified in-service stressor, and relating the symptoms of other psychiatric disorders to the PTSD, the Board concludes that a psychiatric disorder, including PTSD, was incurred in service.  



ORDER

Service connection for a psychiatric disorder, including PTSD, is granted.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


